Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation, 
“a plurality of first thin film transistors each including the first gate electrode, the first semiconductor layer, the first electrode and the second electrode,”
and the claim also recites, 
“the first conductive layer is electrically connected to the second electrode of each of the first thin film transistors,” 
which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	For the purposes of examination, it is interpreted that the “transistors” may share some, but not all, elements. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. [US PG PUB 2011/0266599 A1] (hereinafter Ishida), and further in view of Honda et al. [JP 2011-035223 A] (hereinafter Honda).

Regarding claim 1, the invention of Ishida teaches,
an optical sensor device (100, Figs. 7A-7B) comprising: 
an insulating substrate (10, Fig. 7B, Para. 50 and 66); 
an optical sensor element (see 80 and 30, Figs. 7A-7B, Para. 86) including a first gate electrode (3b, Fig. 7B, Para. 67), a first semiconductor layer (1a, Fig. 7B, Para. 50), a first electrode (81a, Fig. 7B, Para. 66) and a second electrode (85a, Fig. 7B, Para. 66); 
a first insulating layer (21, Fig. 10, Para. 88) disposed between the first gate electrode (3b, Fig. 7B, Para. 67) and the first semiconductor layer (1a, Fig. 7B, Para. 50); 
a second insulating layer (22, Fig. 7B, Para. 66) disposed above the first gate electrode (3b, Fig. 7B, Para. 67), the first semiconductor layer (1a, Fig. 7B, Para. 50) and the first insulating layer (21, Fig. 10, Para. 88); 
a third insulating layer (23, Fig. 7B, Para. 68) disposed on the second insulating layer (22, Fig. 7B, Para. 66), the first electrode (81a, Fig. 7B, Para. 66) and the second electrode (85a, Fig. 7B, Para. 66); and a first conductive layer (5a, Fig. 7B, Para. 66) covering the optical sensor element, 
the first gate electrode (3b, Fig. 7B, Para. 67) being formed above the insulating substrate (10, Fig. 10, Para. 88), 
the first semiconductor layer (1a, Fig. 7B, Para. 50) being formed of a semiconductor (but not specifically the claimed oxide semiconductor) and including a first region (at first hole 22a, drain 6c, contact layer 4b, and first semiconductor layer 1a, Fig. 7B), a second region (opposing end; source 6b, contact layer 4a, first semiconductor layer 1a, and Fig. 7B) and a first channel region (Para. 56) located between the first region and the second region (forming transistor 30, Fig. 7B, Para. 66), 
the first channel region including a first main surface opposing the first gate electrode (3b, Fig. 7B, Para. 67) and a second main surface at an opposite side of the first main surface (upper and lower surfaces of 1a, Fig. 7B), 
an electrical resistivity of the first channel region changing according to an amount of light received by the second main surface (wherein said control may be further enabled with doped contact layers 4a/4b, Fig. 7B, Para. 56), 
the first electrode being (81a, Fig. 7B, Para. 66) located on the second insulating layer (22, Fig. 7B, Para. 66), and electrically connected to the first region (at first hole 22a, drain 6c, contact layer 4b, and first semiconductor layer 1a, Fig. 10) through a first contact hole (22a, Fig. 10, Para. 89) penetrating the second insulating layer (22, Fig. 7B, Para. 66) and located in a region opposing the first region, 
the second electrode (85a, Fig. 7B, Para. 66) being located above (but not directly on, as claimed by the applicant) the second insulating layer (22, Fig. 7B, Para. 66), and 
the first conductive layer (5a, Fig. 7B, Para. 66) being disposed above the third insulating layer (23, Fig. 7B, Para. 68) and electrically connected to the second electrode (85a, Fig. 7B, Para. 66) through a third contact hole (23a, Fig. 7B, Para. 66) penetrating the third insulating layer (23, Fig. 7B, Para. 68) and located in a region opposing the second electrode (Fig. 10).
The invention of Ishida does not appear to specifically teach,
the first semiconductor layer being formed of an oxide semiconductor and,
the second electrode being located on the second insulating and electrically connected to the second region through a second contact hole penetrating the second insulating layer and located in a region opposing the second region.
Referring to the invention of Honda, Honda analogously teaches, 
the limitations of claim 1, wherein
the first semiconductor (402, Fig. 5B, Para. 59) layer being formed of an oxide semiconductor (Para. 111, 115-116) and including a first region, a second region and a first channel region located between the first region and the second region (wherein regions are identified by respective through-holes for electrodes 600 and the channel region in between, Fig. 5B, Para. 119), 
an electrical resistivity of the first channel region changing according to an amount of light received by the second main surface (wherein the translucent conductive film may have a high resistivity with respect to the second conductive layer over the channel region, Fig. 5B, Para. 91-92), and
the second electrode (600 (right), Fig. 5B, Para. 59) being located on the second insulating layer (700, Fig. 5B, Para. 59) and electrically connected to the second region through a second contact hole (through-hole wherein electrode 600 if formed, Fig. 5B) penetrating the second insulating layer (700, Fig. 5B, Para. 59) and located in a region opposing the second region (wherein said configuration can reduce off-state currents, Para. 128).
In view of such teachings of Ishida and Honda, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize an oxide semiconductor material as a semiconductor layer for the said device to utilize inherent electrical properties (i.e. controlling or selecting wider band gap material for greater efficiency such as signal-to-noise in the device) and/or to optimize fabrication costs by reducing necessary steps in formation (i.e. reducing  step of crystallization) of the semiconductor layer or after film formation (see MPEP § 2144.07).  In addition, it would have been obvious to include a second electrode, as taught by Honda, to complete the full gate structure for the intended electrical performance of said device.  It would not have been inventive to include first and second electrodes, or duplicate an electrode for (source-drain structures) with the gate electrode and channel structure to form a transistor and a sensor device (see MPEP § 2144.04).

Regarding claim 2, Ishida teaches,
the device of claim 1, wherein 
the optical sensor element comprises a plurality of first thin film transistors (30, Figs. 2A-2B, 7A-7B, Para. 44 and 66) each including the first gate electrode (3b, Fig. 7B, Para. 67), the first semiconductor layer (1a, Fig. 7B, Para. 50), the first electrode (81a, Fig. 7B, Para. 66) and the second electrode (85a, Fig. 7B, Para. 66), and 
the first conductive layer (5a, Fig. 7B, Para. 66) is electrically connected to the second electrode (85a, Fig. 7B, Para. 66) of each of the first thin film transistors (30, Fig. 7B, Para. 66) through a corresponding one of a plurality of third contact holes including the third contact hole and configured to be similar to the third contact hole (23a, Fig. 7B, Para. 66).

Regarding claim 8, the invention of Ishida teaches,
an optical sensor device (100, Figs. 7A-7B) comprising: 
an insulating substrate (10, Fig. 7B, Para. 50 and 66); a first conductive layer (5a, Fig. 7B, Para. 66) disposed above the insulating substrate (10, Fig. 7B, Para. 50 and 6); and 
an optical sensor element (comprising first gate electrode 3b, first semiconductor layer 1a, first electrode 81a, and second electrode 85a, and elements 80 and 30, Fig. 7B) disposed between the insulating substrate (10, Fig. 7B, Para. 66) and the first conductive layer (5a, Fig. 7B, Para. 66), electrically connected to the first conductive layer, covered by the first conductive layer, including a first semiconductor layer formed of an oxide semiconductor, and controlling an amount of charge flowing to the first conductive layer according to an amount of incident light to the first semiconductor layer (wherein photoelectric conversion element 80 and the field-effect transistor 30 are electrically connected, Fig 7B, Para. 66; see also wherein said control may be further enabled with doped contact layers 4a/4b, Fig. 10, Para. 88).
The invention of Ishida does not appear to specifically teach,
a first semiconductor layer formed of an oxide semiconductor.
Referring to the invention of Honda, Honda analogously teaches, 
the limitations of claim 8, including
a first semiconductor layer formed of an oxide semiconductor (Para. 111, 115-116).
In view of such teachings of Ishida and Honda, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize an oxide semiconductor material as a semiconductor layer for the said device to utilize inherent electrical properties (i.e. controlling or selecting wider band gap material for greater efficiency such as signal-to-noise in the device) and/or to optimize fabrication costs by reducing necessary steps in formation (i.e. reducing  step of crystallization) of the semiconductor layer or after film formation (see MPEP § 2144.07).

Regarding claim 10, the invention of Ishida teaches,
an optical sensor device (100, Figs. 7A-7B) comprising: 
an insulating substrate (10, Fig. 7B, Para. 50 and 66); and 
a plurality of regions arrayed in a matrix (Fig. 7A) above the insulating substrate, 
each of the plurality of regions comprising: 
a first conductive layer (5a, Fig. 7B, Para. 66) disposed above the insulating substrate (10, Fig. 7B, Para. 50 and 66); and 
an optical sensor element (comprising first gate electrode 3b, first semiconductor layer 1a, first electrode 81a, and second electrode 85a, and elements 80 and 30, Fig. 7B) disposed between the insulating substrate (10, Fig. 7B, Para. 66) and the first conductive layer (5a, Fig. 7B, Para. 66), electrically connected to the first conductive layer, covered by the first conductive layer, including a first semiconductor layer formed of an oxide semiconductor, and controlling an amount of charge flowing to the first conductive layer according to an amount of incident light to the first semiconductor layer (wherein photoelectric conversion element 80 and the field-effect transistor 30 are electrically connected, Fig 7B, Para. 66; see also wherein said control may be further enabled with doped contact layers 4a/4b, Fig. 10, Para. 88).
The invention of Ishida does not appear to specifically teach,
a first semiconductor layer formed of an oxide semiconductor.
Referring to the invention of Honda, Honda analogously teaches, 
the limitations of claim 10, including
a first semiconductor layer formed of an oxide semiconductor (Para. 111, 115-116).
In view of such teachings of Ishida and Honda, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize an oxide semiconductor material as a semiconductor layer for the said device to utilize inherent electrical properties (i.e. controlling or selecting wider band gap material for greater efficiency such as signal-to-noise in the device) and/or to optimize fabrication costs by reducing necessary steps in formation (i.e. reducing  step of crystallization) of the semiconductor layer or after film formation (see MPEP § 2144.07).

Claims 3, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida, in view of Honda, and further in view of Toru et al. [JP 4-366924 A] (hereinafter Toru).

Regarding claim 3, Ishida teaches,
the device of claim 1, further comprising:
the optical sensor element controls an amount of charge which is stored on the capacitor (90, Figs. 7A-7B, Para. 67-68) according to an amount of light received by the second main surface (wherein capacitor 90 is electrically connected to element 80, Fig. 7A-7B, Para. 66-67).
The invention of Ishida does not appear to specifically teach, 
a second conductive layer opposing the first conductive layer; and 
a fourth insulating layer disposed between the first conductive layer and the second conductive layer, 
wherein 
the first conductive layer and the second conductive layer constitute a capacitor.
Referring to the invention of Toru, Toru teaches,
the device of claim 1, further comprising: 
a second conductive layer (12, Figs. 1 and 3, Para. 23) opposing the first conductive layer (10, Figs. 1 and 3, Para. 22); and 
a insulating layer (instead of a fourth insulating layer as claimed by the applicant,  11, Figs. 1 and 3, Para. 22) disposed between the first conductive layer (10, Figs. 1 and 3, Para. 22) and the second conductive layer (12, Figs. 1 and 3, Para. 23), 
wherein 
the first conductive layer (10, Figs. 1-3, Para. 22) and the second conductive layer (12, Figs. 1-3, Para. 23) constitute a capacitor (wherein capacitance films form capacitor 22, Para. 22-23), and 
the optical sensor element controls an amount of charge which is stored on the capacitor according to an amount of light received by the second main surface (wherein a portion of pixel electrode 8 connects to second conductive layer 12, Figs. 1 and 3, Para. 23).
In view of such teachings of Ishida and Toru, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate two opposing conductive layers to form the intended capacitor structure for purposes of storing charge with respect to the conversion devices such as the taught photoelectric conversion device or sensor element (see MPEP § 2144.07).  

Regarding claim 6, Ishida does not appear to specifically teach,
wherein the first conductive layer is disposed between the third insulating layer and the second conductive layer.
Referring to the invention of Toru, Toru teaches,
wherein the first conductive layer (10, Figs. 1-3, Para. 22) is disposed between the third insulating layer (11, Figs. 1 and 3, Para. 22) and the second conductive layer (12, Figs. 1 and 3, Para. 23).
In view of such teachings of Ishida and Toru, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate two opposing conductive layers with an insulation material in between to form the intended capacitor structure for purposes of storing charge with respect to the conversion devices such as the taught photoelectric conversion device or sensor element (see MPEP § 2144.07).  

Regarding claim 11, Ishida teaches,
the optical sensor element controls an amount of charge which is stored on the capacitor according to the amount of the incident light (wherein capacitor 90 is electrically connected to elements 80 and 30, Fig. 7A-7B, Para. 66-67).
The invention of Ishida does not appear to specifically teach, 
a second conductive layer opposing the first conductive layer (5a, Fig. 7B, Para. 66); and 
a second insulating layer (22, Fig. 7B, Para. 66) disposed between the first conductive layer and the second conductive layer, 
wherein 
the first conductive layer (5a, Fig. 7B, Para. 66) and the second conductive layer constitute a capacitor (90, Figs. 7A-7B, Para. 67-68).
However it is noted that Ishida teaches,
wherein multiple insulating layers in between conductive layers (i.e. electrodes, channel) wherein the capacitor 90 is formed by lower electrode 3c and upper electrode 81a wherein second insulating layer 22 is located between said electrodes. Additionally, electrode line 3c is used to connect said capacitor to elements 80 and 30 wherein amount of charge stored may be controlled (Para. 67).
Referring to the invention of Toru, Toru teaches,
a second conductive layer (12, Figs. 1 and 3, Para. 23) opposing the first conductive layer (10, Figs. 1 and 3, Para. 22); and 
a insulating layer (but not specifically a second insulating layer as claimed by the applicant; insulating layer 11, Figs. 1 and 3, Para. 22) disposed between the first conductive layer (10, Figs. 1 and 3, Para. 22) and the second conductive layer (12, Figs. 1 and 3, Para. 23), 
wherein 
the first conductive layer (10, Figs. 1 and 3, Para. 22) and the second conductive layer (12, Figs. 1 and 3, Para. 23) constitute a capacitor (wherein capacitance films form capacitor 22, Para. 22-23), and 
the optical sensor element controls an amount of charge which is stored on the capacitor according to the amount of the incident light (wherein a portion of pixel electrode 8 connects to second conductive layer 12, Figs. 1 and 3, Para. 23).
In view of such teachings of Ishida and Toru, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to rearrange parts such as the location of the capacitor or electrical connection to the capacitor for the intended function of controlling charge stored with respect to incident light on the device (see MPEP § 2144.04).  In addition, the layering of the capacitor structure and location would have been obvious for the intended electrical function of the device and to reduce fabrication costs (i.e. through sequence of adding layers) and steps (see MPEP § 2144.04 and § 2144.07).

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida, and further in view of Honda, Toru, and Kim et al. [US PAT 6,407,393 B1] (hereinafter Kim).

Regarding claim 7, the invention of Ishida does not appear to specifically teach,
wherein the first conductive layer is formed of a transparent conductive material, and 
the second conductive layer is formed of a transparent conductive material.
Referring to the invention of Kim, Kim teaches, 
the first conductive layer (58, Fig. 3 and 6) is formed of a transparent conductive material (Col. 5, Lin. 60), and 
the second conductive layer (60, Fig. 3 and 6) is formed of a transparent conductive material (Col. 5, Lin. 60).
In view of such teachings of Ishida and Kim, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to have the capacitor and thus conductive layers or electrodes comprised of transparent conductive material to facilitate transmission of light for the intended electrical operation (i.e. electron-hole pair, charge storage) of the device (MPEP §2144.0).

Regarding claim 12, the invention of Ishida does not appear to specifically teach,
wherein the first conductive layer is formed of a transparent conductive material, and 
the second conductive layer is formed of a transparent conductive material.
Referring to the invention of Kim, Kim teaches, 
the first conductive layer (58, Fig. 3 and 6) is formed of a transparent conductive material (Col. 5, Lin. 60), and 
the second conductive layer (60, Fig. 3 and 6) is formed of a transparent conductive material (Col. 5, Lin. 60).
In view of such teachings of Ishida and Kim, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to have the capacitor and thus conductive layers or electrodes comprised of transparent conductive material to facilitate transmission of light for the intended electrical operation (i.e. electron-hole pair, charge storage) of the device (MPEP §2144.07).

Allowable Subject Matter

Claims 4-5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding dependent Claim 4, the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “the first conductive layer covers the reset switch and is electrically connected to the fourth electrode through a sixth contact hole penetrating the third insulating layer and located in a region opposing to the fourth electrode, the second conductive layer is electrically connected to the third electrode through a seventh contact hole penetrating the third insulating layer and located in a region opposing the third electrode, and the capacitor is reset by turning the reset switch on,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Regarding dependent Claim 5, the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “the first insulating layer is disposed further between the third gate electrode and the third semiconductor layer, the second insulating layer is further disposed above the second light-shielding layer, the third gate electrode and the third semiconductor layer, and the first conductive layer covers the control switch and is electrically connected to the sixth electrode through a tenth contact hole penetrating the third insulating layer and located in a region opposing the sixth electrode,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Regarding dependent Claim 9, the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “a reset switch disposed between the insulating substrate and the first conductive layer, electrically connected to each of the first conductive layer and the second conductive layer, covered by the first conductive layer and including a second semiconductor layer formed of an oxide semiconductor, and on; and a control switch disposed between the insulating substrate and the first conductive layer, electrically connected to the first conductive layer, covered by the first conductive layer,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Some of the additional prior arts cited below, but not used, may have taught partially or completely the limitations of the claims presented above:
Ahn et al.		[US PG PUB 2011/0284722 A1]
Kanesada		[US PG PUB 2017/0358622 A1]
Tredwell et al.		[US PG PUB 2010/0320514 A1]
Tsujii			[US PG PUB 2004/0223587 A1]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Houston whose telephone number is (571)272-2951. The examiner can normally be reached Monday - Thursday, 8:00 a.m. - 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/DAVID W HOUSTON III/Examiner, Art Unit 2819